DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2022 and 30 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0093150 by Yanagisawa et al. (Yanagisawa hereinafter).

Regarding claim 1, Yanagisawa discloses a vehicle [see at least abstract] comprising: a power storage device [see at least Figure 15, (1120)]; a rotary electric machine configured to receive supply of electric power from the power storage device and generate a drive force for driving the vehicle [see at least Figure 15, (1012); paragraph 0257]; a power generation device configured to generate electric power to be supplied to the power storage device [see at least Figure 15, (1012); paragraphs 0257 and 0260]; a heat radiation unit configured to radiate exhaust heat from the rotary electric machine and the power generation device [see at least Figure 17, (1073); paragraph 0276]; and a control device [see at least Figure 15, (1030); Figure 17, (1060)] configured to control power generation by the power generation device so as to increase an amount of power generated by the power generation device when vehicle required power due to drive of the vehicle is smaller than predetermined power compared to when the vehicle required power is larger than the predetermined power, an amount of power generated by the rotary electric machine and the power generation device being equal to or less than allowable generated electric power calculated from an amount of heat that is able to be radiated by the heat radiation unit [see at least paragraphs 0257 and 0276].

Regarding claim 2, Yanagisawa discloses the vehicle according to claim 1, wherein the control device is configured to control power generation by the power generation device such that the amount of power generated by the power generation device is larger as the vehicle required power is smaller [see at least paragraph 0257].

Regarding claim 3, Yanagisawa discloses the vehicle according to claim 1, wherein: the heat radiation unit is configured to also radiate exhaust heat from an accessory provided in the vehicle; and the vehicle required power includes accessory consumed electric power consumed to drive the accessory [see at least paragraph 0276].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0093150 by Yanagisawa et al. (Yanagisawa hereinafter) in view of US 2015/0171495 by Yadgar.

Regarding claim 4, Yanagisawa discloses the vehicle according to claim 1.
Yanagisawa fails to disclose wherein the control device is configured to control power generation by the power generation device by predicting electric power that is required for the vehicle to reach a destination.  However, Yadgar discloses this limitation [see at least paragraphs 0104 and 0115].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to predict the power required for the vehicle to reach a destination, so as to ensure that the vehicle can reach said destination.  Thereby preventing the vehicle from running out of power, thus reducing the chances of being stranded.

Regarding claim 5, Yanagisawa discloses the vehicle according to claim 1.
Yanagisawa fails to disclose wherein the control device is configured to perform power generation by the power generation device by controlling drive of the rotary electric machine when a remaining capacity of the power storage device is smaller than a predetermined capacity.  However, Yadgar discloses this limitation [see at least paragraph 0105].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to charge the power storage device when it is below a predetermined capacity to ensure that the power storage device has ample capacity for the vehicle and to maintain the power storage device in a set range, thus reducing memory effect and extending the life of the power storage device.

Regarding claim 6, Yanagisawa discloses the vehicle according to claim 1.
Yanagisawa fails to disclose wherein the vehicle is configured to be able to travel in a high-vacuum environment.  However, Yadgar discloses this limitation [see at least paragraph 0055, “plane of any size”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the system on an aircraft, thus expanding the system compatibility and increasing the amount/type of vehicles that can be outfitted with the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa et al. (US 2017/0259695) discloses controlling a vehicle with temperature data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836